Fourth Court of Appeals
                                  San Antonio, Texas
                                       February 20, 2020

                                     No. 04-19-00359-CR

                                   Laura Flores MESSICK,
                                          Appellant

                                               v.

                                     The STATE of Texas,
                                           Appellee

                  From the 175th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2017CR11174
                      Honorable Catherine Torres-Stahl, Judge Presiding


                                        ORDER
         Appellant’s court-appointed attorney filed a brief pursuant to Anders v. California, 368
U.S. 738 (1967). On February 18, 2020, appellant filed a motion requesting access to the
appellate record. See Kelly v. State, 436 S.W.3d 313. 320-21 (Tex. Crim. App. 2014). After
consideration, we GRANT appellant’s request for a copy of the record, and we ORDER the
district clerk of Bexar County to prepare and send a full and complete duplicate copy of the
clerk’s record and the reporter’s record for cause number 2017CR11174 to appellant at:

Laura Messick, T.D.C. #2263758
Crain Unit
1401 State School Rd.
Gatesville, TX 76599

       We FURTHER ORDER the district clerk to file written notice in this court no later than
ten days from the date of this order confirming the date the record was sent to appellant.



                                                    _________________________________
                                                    Beth Watkins, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 20th day of February, 2020.
___________________________________
Michael A. Cruz,
Clerk of Court